the motion, we conclude that the district court did not err in denying the
                  motion.
                               Accordingly, we
                               ORDER the judgment of the district court AFFIRMED. 2


                                                                               ii----,    J.




                                                             Pickering



                  cc:   Chief Judge, The Eighth Judicial District Court
                        Hon. J. Charles Thompson, Senior Judge
                        Eighth Judicial District Court Dept. 20
                        Jose A. Gallimort
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




                        2 We have reviewed all documents that Gallimort has submitted in
                  pro se to the clerk of this court in this matter, and we conclude that no
                  relief based upon those submissions is warranted. To the extent that
                  Gallimort has attempted to present claims or facts in those submissions
                  which were not previously presented in the proceedings below, we decline
                  to consider them in the first instance,



SUPREME COURT
      OF
    NEVADA
                                                       2
(0) 1947A .1tim